 
 
I 
111th CONGRESS
1st Session
H. R. 2967 
IN THE HOUSE OF REPRESENTATIVES 
 
June 19, 2009 
Mrs. Kirkpatrick of Arizona (for herself and Mr. Flake) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to deny the alternative fuel and alternative fuel mixture credits for black liquor. 
 
 
1.Denial of alternative fuel and alternative fuel mixture credits for black liquor 
(a)In generalThe last sentence of paragraph (2) of section 6426(d) of the Internal Revenue Code of 1986 is amended by striking or biodiesel and inserting biodiesel, or any fuel (including lignin, wood residues, or spent pulping liquors) derived from the production of paper or pulp.  
(b)Effective dateThe amendment made by subsection (a) shall apply to fuel sold or used after the date of the enactment of this Act.  
 
